COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-325-CV

MR. AND MRS. HECTOR CARRILLO,	APPELLANTS

IN THE INTEREST OF OSCAR

CARRILLO (DECEASED)	



V.



CITY OF FORT WORTH, CITY OF 	APPELLEES

FORT WORTH POLICE DEPARTMENT,

AND ALBERT B. CHAZARRETA



----------

FROM THE 352ND
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On January 18, 2005, we notified appellant that their amended brief had not been filed as required by rule 
38.7.  
See
 
Tex. R. App. P
. 38.7.  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).



PER CURIAM 		





PANEL D:	GARDNER, WALKER and MCCOY, JJ.



DELIVERED: March 3, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.